Exhibit 10

 

Exact Sciences Corporation

 

Non-Employee Director Compensation Policy

 

The purpose of this Director Compensation Policy of Exact Sciences Corporation,
a Delaware corporation (the “Company”), is to provide a total compensation
package that enables the Company to attract and retain, on a long-term basis,
high caliber directors who are not employees or officers of the Company or its
subsidiaries.

 

In furtherance of the purpose stated above, all non-employee directors shall be
paid compensation for services provided to the Company as set forth below:

 

A.                                   Initial Compensation

 

Upon his or her initial election to the board, a new director shall receive
stock options having a value equal to $102,000.  Such options shall vest
annually over three years (1/3 on the first anniversary of the grant, 1/3 on the
second anniversary of the grant and 1/3 on the third anniversary of the grant). 
If a director ceases to serve as a director before such stock options are fully
vested due to death, or if there is a Change in Control prior to such vesting,
then such options shall become fully vested as of the date of such death or
Change in Control, as applicable.

 

B.                                     Annual Compensation

 

1.                                       Annual Cash Compensation

 

a.                                       On the date of each annual meeting of
the Company’s stockholders, each non-employee director who is continuing as a
director following such annual meeting shall be paid an annual cash retainer as
follows:

 

Board Member Compensation

 

 

 

 

 

 

 

Annual retainer for each director:

 

$

35,000

 

Board chair additional retainer:

 

$

20,000

 

 

 

 

 

Committee Member Compensation

 

 

 

 

 

 

 

Committee chair compensation

 

 

 

 

 

 

 

-  Audit

 

$

15,000

 

-  Compensation

 

$

13,000

 

-  Nominating & Governance

 

$

10,000

 

-  Innovation & Technology

 

$

10,000

 

 

 

 

 

Committee member (other than committee chair) compensation

 

 

 

 

--------------------------------------------------------------------------------


 

-  Audit

 

$

7,000

 

-  Compensation

 

$

6,000

 

-  Nominating & Governance

 

$

5,000

 

-  Innovation & Technology

 

$

5,000

 

 

b.                                      In lieu of cash, a director may elect to
receive restricted stock having an equivalent dollar value based on the closing
sale price of the Company’s common stock on the date of grant.  To be effective,
notice of such election must be delivered to the Company’s Chief Financial
Officer in writing or electronically prior to the annual meeting at which such
election shall first take effect, and such election shall be irrevocable and
remain in effect until the later of (i) the second annual meeting following the
date of delivery of such notice, or (ii) written or electronic notice from the
director to the Chief Financial Officer terminating such election.

 

2.                                       Annual Equity Compensation

 

a.                                       On the date of each annual meeting of
the Company’s stockholders, each non-employee director who is continuing as a
director following the date of such annual meeting shall be granted an annual
equity-based award having a value of $68,000.  The award shall be divided as
follows:

 

i.                                          50% of the award ($34,000 in value)
shall be stock options.

 

ii.                                       50% of the award ($34,000 in value)
shall be either restricted stock or deferred stock units, based on the closing
sale price of the Company’s common stock on the date of grant.  A director shall
elect whether such award is restricted stock or deferred stock units by
delivering written or electronic notice of such election to the Chief Financial
Officer prior to January 1 of the calendar year in which such award will be made
(or the date of the annual meeting with respect to the first award made to a
director under this Policy if it is not possible for the director to make his or
her election prior to January 1 of the calendar year in which such award will be
made); provided, however, that if the Chief Financial Officer receives no such
election, such grant shall be made in restricted stock.

 

b.                                      On the date of each annual meeting of
the Company’s stockholders, the board chair, provided such individual will
continue as board chair following the date of the annual meeting, shall be
granted an additional annual award having a value equal to $12,500 based on the
closing sale price of the Company’s common stock on the date of grant.  The
chair may elect to receive such award in either restricted stock or deferred
stock units by delivering written or electronic notice of such election to the
Chief Financial Officer prior to January 1 of the calendar year in which such
award will be made (or the date of the annual meeting with respect to the first
award made to the chair under this Policy if it is not possible for the chair to
make his or her election prior to January 1 of the calendar year in which such
award will be made); provided, however, that if the Chief Financial Officer
receives no such election, such grant shall be made in restricted stock.

 

2

--------------------------------------------------------------------------------


 

c.                                       Grants of annual equity compensation
described in Section 2 of this Policy shall not become vested until the first
anniversary of the grant date (or, if earlier, the date of the next annual
meeting of the Company’s stockholders (the “Annual Award Vesting Date”).  If a
director ceases to serve as a director before the Annual Award Vesting Date due
to the director’s death, or if there is a Change in Control prior to the Annual
Award Vesting Date, then the shares shall become fully vested as of the date of
such death or Change in Control, as applicable.  If a director ceases to serve
as a director at any time for any reason other than death before the earlier of
the Annual Award Vesting Date or a Change in Control, then the annual equity
grant shall become vested pro rata (based on the number of days between the
grant date and the date of cessation of services divided by (x) 365 days for
awards made at an annual stockholders meeting or (y) the number of days from the
date of commencement of services until the next annual stockholders meeting for
an award made other than at an annual stockholders meeting), and to the extent
the shares are not thereby vested they shall be forfeited as of the date of such
cessation of services.  These vesting rules will apply whether an award is
payable in shares or deferred stock units.

 

3.                                       Partial Year Compensation

 

If a director is elected or appointed to the board other than on the date of an
annual meeting of stockholders, such director’s annual cash and equity
compensation for the period between the date of such election or appointment and
the anticipated date of the next following annual meeting of the Company’s
stockholders shall be granted in accordance with subsection B of this Policy but
equitably adjusted by the board to reflect the date of such director’s election
or appointment and the anticipated date of the next following annual meeting of
the Company’s stockholders.

 

4.                                       Per-Meeting Cash Compensation in
Special Circumstances

 

Additional cash compensation shall be paid at the rate of $1,500 per meeting
attended, whether such meeting is attended in person or by telephone, in the
following special circumstances:

 

a.                                       To the extent the number of board
meetings or committee meetings, calculated on a per-committee basis, exceeds 10
in a given year.  For purposes of this section, a year commences with the
Company’s annual meeting of stockholders.  Only the members of a given committee
are eligible for the payments described in this section with respect to meetings
of that committee.  For the avoidance of doubt, no additional compensation would
be payable under this section if a director attends 9 board meetings, 9
compensation committee meetings and 9 audit committee meetings; rather,
additional compensation would only be triggered by the 11th meeting of the board
or a given committee.

 

b.                                      To the extent the board creates a
special committee, or designates the members of a standing committee to function
with respect to a special purpose as members of a special committee.  Only the
members of the special committee are eligible for the payments described in this
section with respect to meetings of such special committee.

 

3

--------------------------------------------------------------------------------


 

C.                                     Additional Terms

 

1.                                       All equity and equity-based awards
under this Policy (including stock options, restricted stock and deferred stock
units) shall be made under and pursuant to the Company’s 2010 Omnibus Long-Term
Incentive Plan (“Plan”).  Capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the Plan.

 

2.                                       Deferred stock units are bookkeeping
entries representing the equivalent of shares of the Company’s common stock. 
Deferred stock units are paid in shares of the Company’s common stock on the
effective date of the director’s retirement or removal from the board.

 

3.                                       All vesting under the equity grants
described in this Policy immediately ceases upon cessation of service as a
director for any reason.

 

4.                                       A director may not sell, transfer or
otherwise dispose of any shares of restricted stock awarded under this Policy
until they become vested; however, the director shall have the right to receive
dividends with respect to such shares and to vote such shares prior to vesting.

 

5.                                       The exercise price for all stock
options under this Policy shall be the Company’s closing stock price on the date
of grant, or, if the date of grant is not a trading day, then the first trading
day after the date of grant.

 

6.                                       For purposes of determining the number
of stock options in a given grant, stock options shall be valued using the
Black-Scholes method.

 

7.                                       The compensation described in this
Policy is in addition to reimbursement of all out-of-pocket expenses incurred by
directors in attending meetings of the board.

 

Effective July 28, 2011 (supersedes all prior Non-Employee Director Compensation
Policies)

 

4

--------------------------------------------------------------------------------